OPINION — AG — IN AN OPINION DATED JUNE 5, 1959, REGARDING CERTAIN FEES COLLECTED BY SAID COMMISSIONER FROM PROFESSIONAL FUND RAISERS OR SOLICITORS, THE AG HELD, "IN THE ABSENCE OF ANY STATUTE PROVIDING OTHERWISE FOR THE DISPOSITION OF SUCH FEES, IT IS THE OPINION OF THE AG THAT ALL OF SAID FEES SHOULD BE DEPOSITED WITH THE STATE TREASURER AND CREDITED TO THE GENERAL FUND OF THE STATE." ASSUMING THE LONG DISTANCE TELEPHONE BILLS WERE ORIGINALLY PAID FROM APPROPRIATED FUNDS, IT IS THE OPINION OF THE AG THAT THE REFUND OF $2,160.00 MENTIONED BY YOU, NOW HELD IN THE DEPOSITORY ACCOUNT OF THE DEPARTMENT OF COMMERCE AND INDUSTRY, SHOULD BE TRANSFERRED TO THE GENERAL REVENUE FUND OF THE STATE. CITE:  74 Ohio St. 1961 678 [74-678], 74 Ohio St. 1961 673 [74-673] (W. J. MONROE)